JOSLIN, J.
This case and the case of Alice Kibrik against the same defendant, No. 87,628, were tried together by agreement of counsel. The jury returned a verdict for the defendant in each case.
The matter comes before the Court and was heard on the plaintiff’s motion for a new trial.
On May 13, 1931, the plaintiff was a passenger in a Pontiac car owned by the defendant and operated by his brother, Noah Finklestein, who was not a licensed operator. The defendant was not in the car at the time of the accident. The defendant had given his brother Noah consent to use the said car on the day in question, the defendant having been informed by his brother that he was taking his friends out. No restrictions were made on the use of the car.
At about ten o’clock p. m. on the day in question, the plaintiff, with a party of five others, left Providence in said car, intending to go to Taunton, Massachusetts. There was a light rain and the road was wet. They came along on Public Street, going in an easterly direction, and were approaching the intersection of Eddy -Street, which runs north and south. The plaintiff claims that the car was then travel-ling at the rate of 25 or 30 miles per hour; that someone in the car spoke up and told the operator that they were approaching a sharp left turn and to be careful; that, notwithstanding this warning, the speed of the car was not lessened; that it made a sudden and sharp left turn into Eddy Street and there was a collision with a Buick car which was travelling south on Eddy Street. No one in the Pontiac car saw or heard the Buick car prior to the collision. The plaintiff was sitting in the rear on the right side.
All of the occupants of the Pontiac car, except Sadie Kibrik, testified. In addition, the plaintiff produced two witnesses, George R. Smith and William A. Hassell, apparently disinterested, who were sitting in an automobile which was parked on a vacant lot on the southeast corner of Public and Eddy Streets. They testified they first saw the Buick car going south on Eddy Street; that the collision occurred at the intersection, and that the Pontiac car was struck in the middle on its left side and turned over on its right side. The Buick car stopped at the manhole cover which was in the center of the intersection of Public and Eddy Streets.
The defense urged by the defendant was that there was no negligence on the part of the operator which was the *19proximate cause of the accident; furthermore, that the Pontiac car, coming from the fight of the Buick car, reached the intersection of Public and Eddy Streets before the Buick car and therefore had the right of way.
Attorneys for plaintiff: Higgins & Yaraus.
Attorney for defendant: Fergus J. McOsker.
Public Laws, 1927, Chap. 1053, Sec. 1.
Those occupants of the Pontiac car who did testify stated that the operator was going at a rate of speed which, if believed, would be excessive for the time and place and under the circumstances.
Former Lieut. Walter of the Providence Police Department investigated the accident within a few moments after it occurred, spoke to the operators of both cars and then, in pursuance of his duty, made a report in writing which is in evidence as an exhibit. He testified that Noah Finkle-stein had told him: “that he was going from 20 to 25 miles per hour, and when approaching the intersection of Eddy Street he slowed down and applied the brakes and was going about ten- miles per hour when the accident occurred.”
The plaintiff, in a signed written statement made two days after the accident, referring to the operation of the Pontiac car, said: “I would say he was going very careful because he (operator) did not know the roads and it was drizzling rain.”
The plaintiff’s witnesses, Smith and Hassell, testified that the Pontiac was struck about the middle of the left side, and Hassell said that the Pontiac was at the middle of the intersection before the Buiek car got there. They said the collision occurred at the manhole cover which is in the center of the intersection.
Smith, in a signed written statement dated July 3, 1931, stated both cars came together “about in the middle of the street,” and that “the Pontiac was going straight across Eddy Street,” and that “the left side of the Pontiac and the front of the Buick came together.”
There is also evidence that the tire marks of the Pontiac car begin to show from a point at the manhole cover. It is to be noted that none of the occupants saw the headlights of the Buiek car or heard the Buiek car, tending to prove that the Pontiac was ahead of the Buick. At any rate, the evidence justified a finding by the jury that the Pontiac reached the intersection in time to have the right of way over the Buick.
The burden was upon .the plaintiff to prove by a fair preponderance of the evidence that the proximate cause of the accident was the negligence of the defendant. After a careful consideration of all the evidence, the Court is of the opinion that he has not sustained that burden. There was credible testimony which warranted the jury in drawing the inference and determining that there was no negligence of the defendant which proximately caused the accident.
The verdict is not contrary to the evidence, nor the law, and it does substantial justice between the parties.
Motion for a new trial is denied.